DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims  1,3-7, 10-13, 15 & 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Monteiro, Pub. No.: US 20100158068 A1 in view of Cazenave et al., Pub.No.: US 20050097882 A1, further in view of De Pau, JR. et al., Pub. No.: US 20200095879 A1.


Regarding claims 1 & 13, Monteiro discloses a system for detecting a ruptured duct transporting a high-temperature fluid within  an aircraft having a gas turbine engine & and a pylon, comprising: 
a compressor section; a duct configured to bleed air from the compressor section, the duct having at least a portion disposed) within (a first fire zone of) a gas turbine engine ([0004] Turbine engine compressors can be designed to supply more compressed heated air than is needed to operate the engine 10. This additional compressed air from the compressor 20 can be used for tasks other than feeding the combustor 30. For example, it is common to bleed some of the compressed air from the compressor 20 and route the bleed air to other equipment onboard the aircraft such as de-icers, cabin pressurization systems and the like. & [0017] FIG. 2 shows an exemplary illustrative non-limiting bleed leakage detection system electrical schematic diagram;), comprising: 
a rupture detection line configured to extend within a first fire zone of the gas turbine engine ([0030] In more detail, referring to FIGS. 2 and 3, each of thermostats 52 comprises a bi-metal thermostatic switch 60 that is normally open but which closes when ambient temperature exceeds a predetermined level. ... One of the poles (A) of each thermostat switch 60 is used to ground a sense line 64 in response to high ambient temperature detection.”); 
a plurality of rupture sensing elements in electrical communication with and disposed along the rupture detection line ([0025] “FIG. 2 shows an exemplary illustrative non-limiting thermostat leakage detection system 50. System 50 includes a plurality of thermostats 52(1), 52(2), 52(N). Each of thermostats 52 may be installed for example near a junction between two pieces of joined bleed air duct work 51 that route bleed air, and are preferably installed outside of the duct.” & [0030] “when the thermostat 52 is exposed to high ambient temperature (e.g., in the event of a bleed air duct leak), the bi-metal switch 60 contacts close so that the A pole of the switch shunts the sense line 64 to ground.”), 
the plurality of rupture sensing elements configured to detect a presence of a heated fluid having a heated fluid temperature less than a fire temperature ([0030] “referring to FIGS. 2 and 3, each of thermostats 52 comprises a bi-metal thermostatic switch 60 that is normally open but which closes when ambient temperature exceeds a predetermined level. ... One of the poles (A) of each thermostat switch 60 is used to ground a sense line 64 in response to high ambient temperature detection. Thus, when the thermostat 52 is not exposed to high ambient temperature, the bi-metal switch 60 A contacts remain open and sense line 64 is not connected to ground by means of one thermostat 52. On the other hand, when the thermostat 52 is exposed to high ambient temperature (e.g., in the event of a bleed air duct leak), the bi-metal switch 60 contacts close so that the A pole of the switch shunts the sense line 64 to ground.); and 
a processor ([0028] “A microprocessor monitoring the voltage drop seen at one end of the connection can identify exactly which thermostat has switched in response to detected temperature increase.).
wherein the rupture detection line includes a first section within the first fire zone, the plurality of rupture sensing elements includes one or more first rupture sensing elements disposed on the first section, and the processor is configured to monitor the one or more first rupture sensing elements  ([0008] For example, it is possible to install thermostats near each point where the bleed air duct is joined with another section of duct work.” & [0030] “each of thermostats 52 comprises a bi-metal thermostatic switch 60 that is normally open but which closes when ambient temperature exceeds a predetermined level. ...each of thermostatic switches 60 has two poles (A and B) and comprises a double pole single throw (DPST) switch. One of the poles (A) of each thermostat switch 60 is used to ground a sense line 64 in response to high ambient temperature detection.& [0031] “By measuring the resistance (or the voltage drop across the sense line or the current flowing on the sense line), it is possible to determine the first thermostat 52 in the series connection (i.e., the one closest to the microprocessor 65) whose switch 60 has closed.” & ([0028] “identify the leakage zone” ... “A microprocessor monitoring the voltage drop seen at one end of the connection can identify exactly which thermostat has switched in response to detected temperature increase” & [0043] “The heating sequence starts in thermostat 52(N) and continues down the line with each thermostat 52 in sequence until heater 54(1) is actuated.”),
However, “fire zones” are not explicit on Monterio.
Cazenave et al., US 20050097882 A1, teaches Gas Turbine Engines and discloses fire zones ([0025] FIG. 2 shows an exemplary illustrative non-limiting thermostat leakage detection system 50. System 50 includes a plurality of thermostats 52(1), 52(2), 52(N). Each of thermostats 52 may be installed for example near a junction between two pieces of joined bleed air duct work 51 that route bleed air, and are preferably installed outside of the duct. & [0036] FIG. 2 ...Generally externally of the fan case 32 and between the walls 35, 37 there is defined a fire zone, Zone 1 and near to the core of the engine there are defined two further, hotter zones, Zones 2 and 3.” & [0037] Each zone is separated from the adjacent zones by a fire wall. The fire walls prevent flammable fluid leaking between the zones and help prevent the spread of a fire starting in one of the zones.) 
Cazenave et al. teaches that these features are useful in order to provide gas turbine engines for aircraft to the routing of pipes and harnesses within such engines. Gas turbine engines are divided into a number of `fire zones`, the different fire zones tending to operate at respectively different temperatures when the engine is functioning, and being separated by `fire walls` (see Abstract & para.[0002]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Cazenave et al. with the system disclosed by Monteiro in order to provide a gas turbine engine which includes a first fire zone (Zone 3) in the region of a core of the engine and a second fire zone (Zone 1) in the region of a fan case of the engine, the first and second fire zones being separated by fire walls. The fire walls prevent any flammable fluid leakage between the various zones and help to prevent the spread of a fire from one zone to another (see Abstract & para.[0002]).
However, “the rupture detection line is further configured to extend into a second fire zone of the pylon” are not explicit on Monterio.
De Pau, JR. et al., US 20200095879 A1, teaches SEAL SYSTEMS FOR USE WITH AIRCRAFT and discloses;
wherein the rupture detection line is further configured to extend into a second fire zone of the pylon, the rupture detection line further includes a second section within the second fire zone, and the plurality of rupture sensing elements includes one or more second rupture sensing elements disposed on the second section, wherein the system further comprises: an airframe controller, separate from the processor, configured to monitor the one or more second rupture sensing elements within the second fire zone ([0022] FIG. 2 is an exploded view of the aircraft engine 106 of FIG. 1 having a seal system 200 disclosed herein. The aircraft engine 106 of the illustrated example couples to the wing 102 via the 
    PNG
    media_image1.png
    567
    733
    media_image1.png
    Greyscale
pylon 108. The aircraft engine 106 includes an inlet 202, a nacelle 204, an engine core 206, and a nozzle 208. ... the thrust reverser 212 is movably coupled (e.g. pivotally coupled) to the pylon 108 to allow access to the engine core 206 during maintenance. & [0023] “the thrust reverser 212 of the illustrated example defines a designed core compartment fire zone 310.... The thermal energy from the combustion chamber 312 of the engine core 206 is exhausted (e.g., via a turbine) to the nozzle 208 (FIG. 2) where it mixes with a portion of the airflow (e.g., cool air) that was accelerated by the fan 302 through the bypass 308. & [0024] The seal system 200 disclosed herein prevents aerodynamic losses of the portion 304b of the airflow 304 in the bypass 308. For example, the seal system 200 of the illustrated example prevents the portion 304b of airflow 304 in the bypass 308 from leaking into the core compartment fire zone 310. Additionally, the seal system 200 of the illustrated example prevents fire from escaping from the core compartment fire zone 310 and into the bypass 308 and/or other portions of the aircraft engine 106. Thus, the seal system 200 provides a fire seal to contain fire in the designated core compartment fire zone 310. & [0026] “Referring to FIGS. 4 and 5, to enable access to the engine core 206 (e.g., during maintenance), the first thrust reverser portion 214 (e.g., a thrust reverser door) and the second thrust reverser portion 216 (e.g., a thrust reverser door) are movably coupled to the pylon 108. For example, the first thrust reverser portion 214 and the second thrust reverser portion 216 are pivotally coupled to the pylon 108 via respective hinges 402, 404 to enable the first and second thrust reverser portions 214, 216 to move between the closed position 400 and the open position 500. The aircraft engine 106 of the illustrated example includes the seal system 200 to provide a seal at a first interface 406 between the pylon 108 and the thrust reverser 212, a second interface 408 between the thrust reverser 212 and the engine core 206, and a third interface 410 between the first thrust reverser portion 214 and the second thrust reverser portion 216. & [0027] “the pylon 108 can include the first seal 412 on a first side 416 of the pylon 108 to engage or interact with the second seal 414 of the second thrust reverser portion 216, and the pylon 108 can include the second seal 414 on a second side 418 of the pylon 108 opposite the first side 416 to engage or interact with the first seal 412 of the first thrust reverser portion 214.”)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by De Pau, JR. et al. with the system disclosed by Monteiro in order to provide seal systems for aircraft that can seal an interface between a thrust reverser and a pylon of an aircraft, an interface between a thrust reverser and an engine core, an interface between a first thrust reverser portion and a second thrust reverser portion and/or any other interface of an aircraft. In some examples, the seal systems disclosed herein can prevent high-pressure air leakage from an engine bypass to a fire compartment of an aircraft engine and/or prevent or extinguish fire from entering the engine bypass. 

Regarding claims 3-7, 10 & 15, Monteiro discloses the system of claim 1 & the gas turbine engine of claim 13, 
 (claim 3) wherein the rupture detection line includes a first section configured to detect a rupture of a first duct in the first fire zone and a second section configured to detect the rupture of a second duct in the second fire zone,
(claim 4) wherein the first duct is at least one of a cooling air duct, an environmental air duct, a de-icing duct and an oil duct,
(claim 5) wherein the second duct is at least one of an environmental air duct and a de-icing duct.
(claim 6) wherein the first section is configured to detect a rupture of a first duct (ruptured duct) in the first fire zone and the second section is configured to detect a flow of the heated fluid from the first duct (ruptured duct) into the second fire zone,
(claim 7) wherein the first duct is one of a cooling air duct and an environmental air duct,
(claims 10 & 15) wherein the first fire zone is a core compartment and the second fire zone is a pylon,
([0028] “identify the leakage zone” ... “A microprocessor monitoring the voltage drop seen at one end of the connection can identify exactly which thermostat has switched in response to detected temperature increase” & [0043] “The heating sequence starts in thermostat 52(N) and continues down the line with each thermostat 52 in sequence until heater 54(1) is actuated.”),
However, “fire zones” are not explicit on Monterio.
Cazenave et al., US 20050097882 A1, teaches Gas Turbine Engines and discloses fire zones ([0025] FIG. 2 shows an exemplary illustrative non-limiting thermostat leakage detection system 50. System 50 includes a plurality of thermostats 52(1), 52(2), 52(N). Each of thermostats 52 may be installed for example near a junction between two pieces of joined bleed air duct work 51 that route bleed air, and are preferably installed outside of the duct. & [0036] FIG. 2 ...Generally externally of the fan case 32 and between the walls 35, 37 there is defined a fire zone, Zone 1 and near to the core of the engine there are defined two further, hotter zones, Zones 2 and 3.” & [0037] Each zone is separated from the adjacent zones by a fire wall. The fire walls prevent flammable fluid leaking between the zones and help prevent the spread of a fire starting in one of the zones.) 
Cazenave et al. teaches that these features are useful in order to provide gas turbine engines for aircraft to the routing of pipes and harnesses within such engines. Gas turbine engines are divided into a number of `fire zones`, the different fire zones tending to operate at respectively different temperatures when the engine is functioning, and being separated by `fire walls` (see Abstract & para.[0002]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Cazenave et al. with the system disclosed by Monteiro in order to provide a gas turbine engine which includes a first fire zone (Zone 3) in the region of a core of the engine and a second fire zone (Zone 1) in the region of a fan case of the engine, the first and second fire zones being separated by fire walls. The fire walls prevent any flammable fluid leakage between the various zones and help to prevent the spread of a fire from one zone to another (see Abstract & para.[0002]).

Regarding claims 11 & 17, Monteiro discloses the system of claim 1 & the gas turbine engine of claim 13, wherein the first rupture sensing element includes a first thermistor configured to detect a first temperature and the second rupture sensing element includes a second thermistor configured to detect a second temperature ([0025] FIG. 2 shows an exemplary illustrative non-limiting thermostat leakage detection system 50. System 50 includes a plurality of thermostats 52(1), 52(2), 52(N). Each of thermostats 52 may be installed for example near a junction between two pieces of joined bleed air duct work 51 that route bleed air, and are preferably installed outside of the duct. & [0028] “identify the leakage zone using minimal hardware and associated weight and cost. For this purpose, a small resistor R.sub.t 58 is included within each of the various thermostats. This additional resistor 58 provides a specific known voltage drop that is related to the leakage zone. A microprocessor monitoring the voltage drop seen at one end of the connection can identify exactly which thermostat has switched in response to detected temperature increase.).

Regarding claims 12 & 18, Monteiro discloses the system of claim 11 & the gas turbine engine of claim 17, wherein the first temperature is characteristic of a heated gas bled from a high pressure compressor of the gas turbine engine ([0004] “Turbine engine compressors can be designed to supply more compressed heated air than is needed to operate the engine 10.” ...it is common to bleed some of the compressed air from the compressor 20 and route the bleed air to other equipment onboard the aircraft such as de-icers, cabin pressurization systems and the like” & [0005]-[0006] “the bleed air is heated by the gas turbine engines, it is common to use temperature sensing to detect bleed air leakage.).

Claims 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Dittmar et al., Pub. No.: US 20190308741 A1, in view of Monteiro, Pub. No.: US 20100158068 A1, further  in view of Cazenave et al., Pub.No.: US 20050097882 A1, further in view of De Pau, JR. et al., Pub. No.: US 20200095879 A1.

Regarding claims 19-21, Dittmar et al., discloses a thermal detection system for an aircraft having a gas turbine engine and a pylon, comprising: 
(claim 19) a fire detection system having a fire detection line disposed within a first fire zone of a gas turbine engine, a fire sensing element configured to detect a fire occurring within the first fire zone and a first processor configured to monitor the fire sensing element ([0057] “the unit fire detection and suppression system 332 includes one or more sensors 268, a suppressant valve 269, a suppressant supply interface 271 and a detection and suppression controller 273. The one or more sensors 268 observe conditions within the enclosure 202 and generate sensor signals based on the observations. In one example, the one or more sensors 268 observe a temperature within the enclosure 202, a presence of smoke within the enclosure, or other thermal event characteristics. For example, one of the sensors 268 is a smoke detector, and one of the sensors 268 is a temperature sensor.” & [0039] “the unit fire detection and suppression system 332 to inhibit the flow of fuel into the enclosure 202 in case a thermal event is detected. This further ensures that the thermal event may be contained within the enclosure 202.”); and 
Dittmar et al. is not explicit on “rupture detection system”. However Monteiro, US 20100158068 A1, teaches BLEED LEAKAGE DETECTION SYSTEM AND METHOD and discloses;
a duct rupture detection system comprising: a rupture detection line disposed within the first fire zone ([0030] In more detail, referring to FIGS. 2 and 3, each of thermostats 52 comprises a bi-metal thermostatic switch 60 that is normally open but which closes when ambient temperature exceeds a predetermined level. ... One of the poles (A) of each thermostat switch 60 is used to ground a sense line 64 in response to high ambient temperature detection.”), 
a plurality of rupture sensing element in electrical communication with and disposed along the rupture detection line ([0025] “FIG. 2 shows an exemplary illustrative non-limiting thermostat leakage detection system 50. System 50 includes a plurality of thermostats 52(1), 52(2), 52(N). Each of thermostats 52 may be installed for example near a junction between two pieces of joined bleed air duct work 51 that route bleed air, and are preferably installed outside of the duct.” & [0030] “when the thermostat 52 is exposed to high ambient temperature (e.g., in the event of a bleed air duct leak), the bi-metal switch 60 contacts close so that the A pole of the switch shunts the sense line 64 to ground.”), 
the plurality of rupture sensing elements configured to detect a presence of a heated fluid having a heated fluid temperature less than a fire temperature ([0030] “referring to FIGS. 2 and 3, each of thermostats 52 comprises a bi-metal thermostatic switch 60 that is normally open but which closes when ambient temperature exceeds a predetermined level. ... One of the poles (A) of each thermostat switch 60 is used to ground a sense line 64 in response to high ambient temperature detection. Thus, when the thermostat 52 is not exposed to high ambient temperature, the bi-metal switch 60 A contacts remain open and sense line 64 is not connected to ground by means of one thermostat 52. On the other hand, when the thermostat 52 is exposed to high ambient temperature (e.g., in the event of a bleed air duct leak), the bi-metal switch 60 contacts close so that the A pole of the switch shunts the sense line 64 to ground.); and 
a second processor ([0028] “A microprocessor monitoring the voltage drop seen at one end of the connection can identify exactly which thermostat has switched in response to detected temperature increase.).
(claim 20 ) wherein the first section configured to detect a ruptured duct in the first fire zone and a second section configured to detect a flow of the heated fluid from the ruptured duct into a second fire zone
(claims 21) wherein the first fire zone is a core compartment and the second fire zone is a pylon ([0028] “identify the leakage zone” ... “A microprocessor monitoring the voltage drop seen at one end of the connection can identify exactly which thermostat has switched in response to detected temperature increase” & [0043] “The heating sequence starts in thermostat 52(N) and continues down the line with each thermostat 52 in sequence until heater 54(1) is actuated.”).
Monteiro teaches that these features are useful in order to provide a technology relates to aircraft pneumatic system testing and failure detection, where engine bleed provides pressurized hot air to air bleed ducts. The technology herein further relates to gas turbine aircraft engines and aircraft engine airflow control, and to bleed airflow leakage detection (see Abstract & para.[0002]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Monteiro with the system disclosed by Dittmar et al. in order to provide a bleed air leakage detection approach that provides highly reliable thermostat implementations and yet also minimizes latent thermostatic failures to improve bleed leakage detection reliability and low cost (see Abstract & para.[0012]-[0013]).
However, “fire zones” are not explicit on Dittmar et al. in view of Monteiro.
Cazenave et al., US 20050097882 A1, teaches Gas Turbine Engines and discloses fire zones ([0025] FIG. 2 shows an exemplary illustrative non-limiting thermostat leakage detection system 50. System 50 includes a plurality of thermostats 52(1), 52(2), 52(N). Each of thermostats 52 may be installed for example near a junction between two pieces of joined bleed air duct work 51 that route bleed air, and are preferably installed outside of the duct. & [0036] FIG. 2 ...Generally externally of the fan case 32 and between the walls 35, 37 there is defined a fire zone, Zone 1 and near to the core of the engine there are defined two further, hotter zones, Zones 2 and 3.” & [0037] Each zone is separated from the adjacent zones by a fire wall. The fire walls prevent flammable fluid leaking between the zones and help prevent the spread of a fire starting in one of the zones.).
Cazenave et al. teaches that these features are useful in order to provide gas turbine engines for aircraft to the routing of pipes and harnesses within such engines. Gas turbine engines are divided into a number of `fire zones` (see Abstract & para.[0002]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Cazenave et al. with the system disclosed by Dittmar et al. in view of Monteiro in order to provide a gas turbine engine which includes a first fire zone (Zone 3) in the region of a core of the engine and a second fire zone (Zone 1) in the region of a fan case of the engine, the first and second fire zones being separated by fire walls. The fire walls prevent any flammable fluid leakage between the various zones and help to prevent the spread of a fire from one zone to another (see Abstract & para.[0002]).
Further, (in view of) Monterio discloses;
wherein the rupture detection line includes a first section within the first fire zone, the plurality of rupture sensing elements includes one or more first rupture sensing elements disposed on the first section, and the second processor is configured to monitor the one or more first rupture sensing elements  ([0008] For example, it is possible to install thermostats near each point where the bleed air duct is joined with another section of duct work.” & [0030] “each of thermostats 52 comprises a bi-metal thermostatic switch 60 that is normally open but which closes when ambient temperature exceeds a predetermined level. ...each of thermostatic switches 60 has two poles (A and B) and comprises a double pole single throw (DPST) switch. One of the poles (A) of each thermostat switch 60 is used to ground a sense line 64 in response to high ambient temperature detection.& [0031] “By measuring the resistance (or the voltage drop across the sense line or the current flowing on the sense line), it is possible to determine the first thermostat 52 in the series connection (i.e., the one closest to the microprocessor 65) whose switch 60 has closed.” & ([0028] “identify the leakage zone” ... “A microprocessor monitoring the voltage drop seen at one end of the connection can identify exactly which thermostat has switched in response to detected temperature increase” & [0043] “The heating sequence starts in thermostat 52(N) and continues down the line with each thermostat 52 in sequence until heater 54(1) is actuated.”),
However, “fire zones” are not explicit on Monterio.
Cazenave et al., US 20050097882 A1, teaches Gas Turbine Engines and discloses fire zones ([0025] FIG. 2 shows an exemplary illustrative non-limiting thermostat leakage detection system 50. System 50 includes a plurality of thermostats 52(1), 52(2), 52(N). Each of thermostats 52 may be installed for example near a junction between two pieces of joined bleed air duct work 51 that route bleed air, and are preferably installed outside of the duct. & [0036] FIG. 2 ...Generally externally of the fan case 32 and between the walls 35, 37 there is defined a fire zone, Zone 1 and near to the core of the engine there are defined two further, hotter zones, Zones 2 and 3.” & [0037] Each zone is separated from the adjacent zones by a fire wall. The fire walls prevent flammable fluid leaking between the zones and help prevent the spread of a fire starting in one of the zones.).
Cazenave et al. teaches that these features are useful in order to provide gas turbine engines for aircraft to the routing of pipes and harnesses within such engines. Gas turbine engines are divided into a number of `fire zones`, the different fire zones tending to operate at respectively different temperatures when the engine is functioning, and being separated by `fire walls` (see Abstract & para.[0002]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Cazenave et al. with the system disclosed by Monteiro in order to provide a gas turbine engine which includes a first fire zone (Zone 3) in the region of a core of the engine and a second fire zone (Zone 1) in the region of a fan case of the engine, the first and second fire zones being separated by fire walls. The fire walls prevent any flammable fluid leakage between the various zones and help to prevent the spread of a fire from one zone to another (see Abstract & para.[0002]).
However, “the rupture detection line is further configured to extend into a second fire zone of the pylon” are not explicit on Monterio.
De Pau, JR. et al., US 20200095879 A1, teaches SEAL SYSTEMS FOR USE WITH AIRCRAFT and discloses;
wherein the rupture detection line is further configured to extend into a second fire zone of the pylon, the rupture detection line further includes a second section within the second fire zone, and the plurality of rupture sensing elements includes one or more second rupture sensing elements disposed on the second section, wherein the system further comprises: an airframe controller, separate from the second processor, configured to monitor the one or more second rupture sensing elements within the second fire zone ([0022] FIG. 2 is an exploded view of the aircraft engine 106 of FIG. 1 having a seal system 200 disclosed herein. The aircraft engine 106 of the illustrated example couples to the wing 102 via the pylon 108. The aircraft engine 106 includes an inlet 202, a nacelle 204, an engine core 206, and a nozzle 208. ... the thrust reverser 212 is movably coupled (e.g. pivotally coupled) to the pylon 108 to allow access to the engine core 206 during maintenance. & [0023] “the thrust reverser 212 of the illustrated example defines a designed core compartment fire zone 310.... The thermal energy from the combustion chamber 312 of the engine core 206 is exhausted (e.g., via a turbine) to the nozzle 208 (FIG. 2) where it mixes with a portion of the airflow (e.g., cool air) that was accelerated by the fan 302 through the bypass 308. & [0024] The seal system 200 disclosed herein prevents aerodynamic losses of the portion 304b of the airflow 304 in the bypass 308. For example, the seal system 200 of the illustrated example prevents the portion 304b of airflow 304 in the bypass 308 from leaking into the core compartment fire zone 310. Additionally, the seal system 200 of the illustrated example prevents fire from escaping from the core compartment fire zone 310 and into the bypass 308 and/or other portions of the aircraft engine 106. Thus, the seal system 200 provides a fire seal to contain fire in the designated core compartment fire zone 310. & [0026] “Referring to FIGS. 4 and 5, to enable access to the engine core 206 (e.g., during maintenance), the first thrust reverser portion 214 (e.g., a thrust reverser door) and the second thrust reverser portion 216 (e.g., a thrust reverser door) are movably coupled to the pylon 108. For example, the first thrust reverser portion 214 and the second thrust reverser portion 216 are pivotally coupled to the pylon 108 via respective hinges 402, 404 to enable the first and second thrust reverser portions 214, 216 to move between the closed position 400 and the open position 500. The aircraft engine 106 of the illustrated example includes the seal system 200 to provide a seal at a first interface 406 between the pylon 108 and the thrust reverser 212, a second interface 408 between the thrust reverser 212 and the engine core 206, and a third interface 410 between the first thrust reverser portion 214 and the second thrust reverser portion 216. & [0027] “the pylon 108 can include the first seal 412 on a first side 416 of the pylon 108 to engage or interact with the second seal 414 of the second thrust reverser portion 216, and the pylon 108 can include the second seal 414 on a second side 418 of the pylon 108 opposite the first side 416 to engage or interact with the first seal 412 of the first thrust reverser portion 214.”)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by De Pau, JR. et al. with the system disclosed by Monteiro in order to provide seal systems for aircraft that can seal an interface between a thrust reverser and a pylon of an aircraft, an interface between a thrust reverser and an engine core, an interface between a first thrust reverser portion and a second thrust reverser portion and/or any other interface of an aircraft. In some examples, the seal systems disclosed herein can prevent high-pressure air leakage from an engine bypass to a fire compartment of an aircraft engine and/or prevent or extinguish fire from entering the engine bypass. 


Response to Arguments
 		Applicant’s arguments, see Applicant Arguments/Remarks pages 7-9, filed on 07/06/2022, with respect to claims 1,3-7,10-13, 15, 17-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

		Regarding Applicant argument :“the rupture detection line is further configured to extend into a second fire zone” ; Monteiro, Pub. No.: US 20100158068 A1 in view of Cazenave et al., Pub.No.: US 20050097882 A1, further in view of De Pau, JR. et al., Pub. No.: US 20200095879 A1 discloses all elements as shown on the current office action. 
Ref.:  De Pau, JR. et al., US 20200095879 A1, para.[0022]-[0027].

		Regarding Applicant argument :“ processor is configured to monitor the one or more first rupture sensing element” ; Monteiro, Pub. No.: US 20100158068 A1 in view of Cazenave et al., Pub.No.: US 20050097882 A1, further in view of De Pau, JR. et al., Pub. No.: US 20200095879 A1 discloses all elements as shown on the current office action. 
Ref.:  Monteiro, US 20100158068 A1, para.[0008] & [0030].


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
BEZOLD; Andreas et al.	US 20180141665 A1	System and method for determining the origin of an oil leakage in an air supply system
Ansari; Adil et al.	US 20110215936 A1	THERMAL MEASUREMENT SYSTEM AND METHOD FOR LEAK DETECTION
Haaland; Peter D. et al.	US 20060273223 A1	Fire suppression systems
appear to anticipate the current invention. See Notice of References cited.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JALAL CENGIZ CODUROGLU whose telephone number is (408)918-7527. The examiner can normally be reached Monday -Friday 8-6 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JALAL C CODUROGLU/Examiner, Art Unit 3665                                                                                                                                                                                                        
/BEHRANG BADII/Primary Examiner, Art Unit 3665